Citation Nr: 1531892	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  06-33 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of bilateral mandible fractures. 

2.  Entitlement to an initial compensable rating for bilateral renal cysts.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to September 1981 and from December 1984 to November 2004. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision and a June 2005 rating decision, both issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The claims were remanded by the Board in January 2014 and August 2014 for additional development.  The appeal has now been returned to the Board for appellate disposition.

The Veteran testified at a videoconference Board hearing before the undersigned in April 2015.  A transcript of the hearing has been associated with the record.  

This appeal was processed using the Veteran's Benefits Management System (VBMS). Additional, relevant records are located in the Virtual VA file.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The issue of entitlement to erectile dysfunction has been raised by the record in an April 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).




FINDINGS OF FACT

1.  The Veteran's residuals of bilateral mandible fractures have been manifested by pain, and a moderately reduced range of motion, resulting in no more than a moderate degree of displacement or nonunion.  

2.  The Veteran's renal cysts are asymptomatic, there is no evidence of renal dysfunction; the Veteran is in receipt of a 10 percent disability rating for hypertension under Diagnostic Code 7101. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of bilateral mandible fractures have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.150, Diagnostic Code 9904 (2014).

2.  The criteria for a 30 percent initial rating, but no more, for bilateral renal cysts have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 4.115a, Diagnostic Code 7533-7599 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The RO provided pre-adjudication VCAA notice by a letter dated in December 2004.  The notice included the types of evidence needed to substantiate the underlying claims of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of a current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing the injury or disease, during service.  The notice identified the evidence needed to substantiate a claim and the relative duties of VA and the Veteran to obtain evidence.  The Veteran was notified of what information and evidence he needed to submitted and of what information and evidence would be obtained by VA.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

Additionally, the Veteran's claims for higher ratings arise from his disagreement with the initial evaluation following the grant of service connection for residuals of bilateral mandible fractures and bilateral renal cysts.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify with regard to the claims is therefore required.

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records and VA records, and provided the Veteran with VA examinations.  The reports of the VA examination included a review of the Veteran's medical history, including his service treatment records, an interview and examination of the Veteran, as well as sufficient clinical and diagnostic findings for purposes of determining the nature of the residuals of the Veteran's bilateral mandible injury and the Veteran's bilateral renal cysts.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2 (2014); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  

The January 2014 Board remand required that the RO/AMC obtain additional VA and private treatment records as well as to provide the Veteran with new VA examination concerning both issues on appeal.  The records were requested and added to the claims file.  Additionally, the Board notes that the Veteran was scheduled for examinations regarding the residuals of his bilateral mandible fracture and his bilateral renal cysts in May 2014.  Then, the claims were remanded in August 2014 so as to afford the Veteran his requested hearing.  The hearing was provided in April 2015.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As noted, the Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned identified the issues on appeal, indicated the basis for the RO's denials, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the record fails to show harmful error under Bryant as the development (medical examination and nexus opinion) necessary to substantiate the claims was conducted.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Background and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

I.  Residuals of bilateral mandible fracture 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).

The Veteran is seeking an increased initial rating for residuals of his bilateral mandible fractures, rated as 10 percent disabling under 38 C.F.R. § 4.150 Diagnostic Code 9904 since December 1, 2004.  Diagnostic Code 9904 provides ratings of 0, 10, and 20 percent for malunion of the mandible with displacement which is slight, moderate, and severe, respectively.  38 C.F.R. § 4.150, Diagnostic Code 9904.  The rating is dependent upon the degree of motion and relative loss of masticatory function.

The Veteran was originally examined for his claim for residuals of bilateral mandible fractures in August 2004.  At that time, the examiner noted the Veteran's relevant medical history, including the motor vehicle accident that occurred in December 2003.  The Veteran reported that the fracture never healed correctly.  He stated that he cannot chew for long periods of time, he has aching in his jaw, and he has a prosthesis that he wears at night to prevent teeth grinding.  

In March 2005, the Veteran was seen in the dental clinic regarding the sensitivity in his bite.  In September 2005, the Veteran was seen regarding complaints of jaw slipping and uneven biting.  He denied pain and discomfort; he denied sensitivity on the right side, where restoration on tooth three was adjusted.  He indicated that the problem is on the left side, despite the Veteran wearing his night guard.  

In his November 2005 Notice of Disagreement, the Veteran indicated that he had an uneven bite and has difficulty chewing properly; he also stated that he grinds his teeth, which caused his teeth to wear in an uneven pattern due to his jaw injury.  He also indicated that he had braces to attempt to straighten his teeth.

The Veteran was examined in May 2007, and the examiner noted the Veteran's medical history and indicated that the Veteran had been seeing a private dentist.  The examiner noted that the Veteran had a fractured alloy tooth number 19 in the distobuccal cusp and he has been told that this is due to the malocclusion.  The evaluation revealed no crepitus, no reported patient sounds, and the Veteran had no complaints of pain or discomfort associated with the TMJ complex, including his pterygoids.  The maximum incisal opening measured to 53 millimeters plus 5 millimeters overlap.  The Veteran had lateral movements to 11 millimeters without pain or discomfort, and the examiner stated that, based on the examination and the Veteran's own admission, the TMJ complexes were within normal limits.  The examiner further noted that the Veteran has bilateral contacts in centric occlusion, and that he has distinct wear facets and previous occlusal adjustments.  Additionally, the examiner noted that the Veteran has freedom in centric occlusion and that his dentition is not stable as he has liguo-verted left mandibular and right maxillary pre-molars.  The examiner noted that the Veteran would benefit from orthodontics to improve and stabilize his occlusion.  

The Veteran's private orthodontist submitted a statement in March 2008, which indicated that the Veteran's primary complaint was that his bite was "off."  The statement indicated that the Veteran would benefit from orthodontic treatment.    

In June 2008, the Veteran's residuals of bilateral mandible fracture were evaluated.  The examiner reviewed the Veteran's relevant medical history, including that the Veteran had been involved in a motorcycle accident in December 2003.  The Veteran indicated that he was treated at UC Davis Medical Center, where his jaws were wired together.  Later, he was transferred to Travis Air Force Base, and his jaw was wired shut again.  The Veteran told the examiner that throughout his treatment, his jaw and bit never felt "quite right."  He indicated that he was placed on bit splits, but nothing helped.  He also stated that he was supposed to receive treatment but that he never did because he was discharged.  The Veteran additionally reported that he was been seen by a private dentist and a private orthodontist.  The Veteran's orthodontist stated that the Veteran's "malocclusion appears to be" "a side effect of previous orthognathic surgery."  She further stated that the Veteran's wires were removed "early" and the Veteran ended up with a centric relation/centric occlusion shift, which has "caused progressive destruction of this occlusion, including fractured teeth and severe wear."  

The examiner indicated that the Veteran's bite had a slight deviation of the chin to the left side.  The veteran denied pain and discomfort associated with his TMJ on either side.  No popping, clicking, or history of closed lock or opening.  The maxillary line was correct esthetically, but the mandibular midline was skewed to the right.  The Veteran's oral hygiene was excellent with gingival and mucosal tissues within normal limits and teeth in good repair.  There was a fracture on the distal facial aspect of restoration in tooth number 19, and heavy wear facets and areas of occlusal adjustment noted on numerous teeth.  Teeth number 4 and number 19 were noted to be in complete lingual version and there was no evidence of any fractures or malunions of the mandible.  Maximum opening of the Veteran's mouth was at 48 millimeters without pain from incisal edge to edge.  Right excursive movement was 10 millimeters and left excursive movement was 11 millimeters. The remainder of the clinical examination was within normal limits.  The examiner indicated that there was no evidence of bilateral mandibular fractures, but stated that after talking with the Veteran and reviewing the claims file, the Veteran's current occlusal relationship was most likely caused by or a result of the fractures to the Veteran's mandible.  

In February, 2012, he was evaluated by VA San Francisco Oral Surgery.  The examiner concurred with the diagnosis of malunion of the mandible, which led to imbalance in his bite.  The examiner found that the pain the Veteran had was secondary to left masseteric muscle spasm and pain from clenching his teeth.  There was no sign of abnormality in either left or right temporomandibular joint (TMJ).  

In 2012, the Veteran's interocclusal Range of Motion was measured at 45 mm during a routine dental appointment.

In May 2014, the Veteran was provided a VA examination to determine the current severity of his service-connected residuals of the bilateral mandible fractures.  The examiner noted that he reviewed the file and recorded the Veteran's diagnosis, as well as the history regarding the injury.  The Veteran had been receiving periodic Botox injections of the left masseter muscle, which significantly decreased the left masseteric pain.  He had also continued to receive routine general dental care in VA Northern California dental clinics.  The examiner noted that the Veteran's treatment needs have been unremarkable, including cleanings, fabrication of occlusal guards to decrease bruxing, and a root canal of tooth number 19.  

Upon examination, the examiner indicated that the Veteran's residuals of bilateral mandible fractures result in malunion with moderate displacement.  No other objective manifestations were found on examination.  Diagnostic testing was performed, and the examiner indicated that the panoramic imagine was unremarkable, with no visible discontinuity of the inferior border of the mandible.  The examiner indicated that there was no discernible change either to the anatomy of the mandibular body or TMJ, and the occlusion appeared stable.  

In April 2015, the Veteran submitted a statement regarding the residuals of his bilateral mandible fractures.  At that time, he complained that he has constant pain when he chews on meat and chips and that he has to rotate his food to avoid "over chewing."  The Veteran stated that the range of motion testing does not "tell the truth" about his jaw pain.  During his April 2015 hearing, the Veteran indicated that he has jaw pain, soreness, and sensitivity.  He also stated that his jaw gets tired and he slurs his words.  He reported the use of ibuprofen and Botox injections to reduce the symptoms.  He also complained that his jaw sometimes stops moving and clicks.  

Based on the foregoing, the Board finds that a disability rating in excess of 10 percent is not warranted for any portion of the period on appeal.  The Veteran's disability is manifested by moderate loss of degree of motion and moderate loss of masticatory function.  Additionally, consistent with DeLuca, the Board has considered the Veteran's functional loss due pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45.  In this regard, to the extent that chewing is limited by pain, the disabling effects of pain, soreness, and sensitivity have been taken into account in the assignment of his 10 percent rating.  Additional functional impairment due to weakened movement and fatigability has also been considered.  However, given that the impact of the Veteran's residuals of bilateral mandible fractures do not result in more severe functional effects, a higher rating is not warranted.  The Board, therefore, concludes that there is no basis for a rating in excess of 10 percent based upon 38 C.F.R. §§ 4.40, 4.45, 4.59.

Moreover, no other diagnostic code provides a basis for assignment of a rating in excess of 10 percent for the Veteran's service-connected residuals of bilateral mandible fractures.  It is neither contended nor shown that the Veteran's service-connected residuals of bilateral mandible fractures result in range of motion of 30 millimeters or less, as would be required for a higher disability rating Diagnostic Code 9905.  Additionally, the Veteran's service-connected residuals of bilateral mandible fractures do not involve chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss or nonunion of the mandible, loss, malunion, or nonunion of the maxilla, loss of teeth due to loss of the substance of the body of the maxilla or mandible, or loss of the ramus, condyloid process, coronoid process, or hard palate.  As such, consideration of the disability under Diagnostic Codes 9900 to 9903, 9906 to 9909, and 9911 to 9916 is not warranted.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900 to 9903, 9906 to 9909, 9911 to 9916.

Under these circumstances, the Board finds that the criteria for assignment of a rating in excess of 10 percent for the Veteran's service-connected residuals of bilateral mandible fractures are not met.

II.  Bilateral renal cysts

The Veteran seeks an initial compensable rating for his bilateral renal cysts, which have been rated by analogy as noncompensable under Diagnostic Code 7599-7533 since December 1, 2004.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2014).  Diagnostic Code 7599 refers to an unlisted disability of the renal system.  Diagnostic Code 7533 refers to cystic diseases of the kidneys, including polycystic disease, uremic medullary cystic disease, medullary sponge kidney, and similar conditions.  The Board finds that the rating criteria applied by the RO are appropriate.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 (2014).  The Board can identify no more appropriate diagnostic codes and the Veteran has not identified any.  Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under Diagnostic Code 7533, which instructs that disorder should be rated as renal dysfunction.

Renal dysfunction that is manifested by albumin and casts with a history of acute nephritis or a noncompensable hypertension rating under Diagnostic Code 7101 warrants a noncompensable rating.  Renal dysfunction that is manifested by constant or recurring albumin with hyaline and granular casts or red blood cells, or transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 warrants a 30 percent evaluation.  Renal dysfunction resulting in albuminuria with some edema, or definite decrease in kidney function, or hypertension at least 40 percent disabling under diagnostic code 7101 warrants a 60 percent evaluation.  Renal dysfunction manifested by persistent edema and albuminuria with BUN 40 to 80mg%, or creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, warrants an 80 percent evaluation.  Finally, renal dysfunction that requires regular dialysis, or precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80mg%; or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent evaluation.  38 C.F.R. § 4.115a.

Service treatment records indicate that the Veteran had a CT scan of his abdomen in December 2003, which revealed that he had a 3.3 centimeter right renal cyst and a 7 millimeter left renal cyst.  The report stated that the Veteran had no intra-abdominal injury with bilateral renal cysts.  There was no evidence of hydronephrosis or renal injury in service.  

During a March 2005 VA examination, the Veteran denied any history of renal dysfunction, renal stone, or renal cysts during his military service.  

The Veteran was provided another VA examination in May 2014.  The examiner reviewed the claims file, including the Virtual VA and VBMS files.  The examiner noted the Veteran's diagnosis of bilateral renal cysts.  The Veteran denied symptoms, but he stated that his blood pressure medication was recently increased.  He also denied kidney dysfunction, denied any medication related to his kidney condition, and reported a negative family history of kidney disease.  No abnormalities or additional conditions were found on examination.  The Veteran had laboratory studies performed, which revealed that the Veteran's values were in the "normal range".  An MRI from November 2007 revealed that the Veteran has a 3.8 centimeter cyst in the mid-right kidney.  Additional testing from April 2014 revealed that there was a cyst in the right kidney.  There was no functional impact related to the Veteran's kidney condition.  The examiner opined that the Veteran's current renal cysts are mild in severity as evidenced by the lack of subjective pain, infection, or impaired kidney function, as well as the normal renal function as shown by labs.  

At his April 2015 hearing, the Veteran testified that he has "no symptoms" regarding his renal cysts but stated that he does have back pain.  He also denied any current treatment. 

Then, in an April 2015 statement, the Veteran indicated that he believes he is entitled to a higher disability rating for his bilateral renal cysts due to his hypertension, which "continues to climb."  The Veteran indicated that his hypertension was rated at 10 percent disabling.  In addition, he stated that he has back pain that he believes is related to his bilateral renal cysts as well.  

Finally, the Board notes that the Veteran is in receipt of a 10 percent disability rating under Diagnostic Code 7107 for hypertension, effective December 1, 2004.  As the appropriate rating criteria specifically provides that a 30 percent rating is warranted when hypertension is at least 10 percent disabling under Diagnostic Code 7101, the Board finds that the Veteran in entitled to a 30 percent rating for his bilateral renal cysts under Diagnostic Code 7533, and to that extent the appeal is granted.  However, as the Veteran's hypertension is in receipt of a 10 percent disability rating and given his complete lack of objective and subjective symptoms related to his bilateral renal cysts, he is not entitled to a rating in excess of 30 percent on any basis.  

III.  Additional considerations

The Board also has considered whether the Veteran's residuals of bilateral mandible fractures or bilateral renal cysts present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In this case, the schedular evaluation is adequate.  The evaluation of the Veteran's residuals of bilateral mandible fractures contemplates his subjective complaints as well as the objective manifestations of the residuals.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  Regarding the Veteran's rating for bilateral renal cysts, the diagnostic criteria provide consideration of the subjective and objective manifestations of the disability, and higher ratings are available for more severe manifestations.  Thus, the Veteran's disability pictures are contemplated by the rating schedule and the assigned schedular evaluations are adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  In this case, there is no evidence in the record that indicates, and the Veteran does not contend, that the residuals of his bilateral mandible fractures or bilateral renal cysts affect his ability to obtain and maintain substantially gainful employment.  Therefore, a TDIU is not raised by the Veteran or the record and, as such, need not be further addressed. 












ORDER

An initial rating in excess of 10 percent for service-connected residuals of bilateral mandible fractures is denied.  

An initial 30 percent rating, and no higher, for bilateral renal cysts is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


